DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 09/23/2020.
	Claims 1-7, 9-11 are currently pending and presented for examination.
Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2020 has been entered.

Response to Remarks
Applicant’s remarks filed on 09/23/2020 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn. Claims 1-7, 9-11 are allowed.




Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Allowable Subject Matter

1.	Claims 1-7, 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, prior art on record Lee et al.  (US Pub. No.: US 2017/0104020 A1) discloses an image element (Figs. 1, 4; Para 52; imaging pixel and focus-detecting pixels in the image sensor 107), comprising:

a first electrode (Para 54; Fig. 4; first electrode group 154 arranged above (on the light incident side) the photoelectric conversion unit 152 elongates in the Y direction) that outputs the charge generated at the photoelectric conversion unit, the first electrode being provided along a first direction upon one surface of the photoelectric conversion unit, and the one surface intersecting a direction along which light enters, (Para 53; Outputs from the photoelectric conversion units 152 are read out via first and second electrode groups 154 and 155); and
a second electrode that outputs the charge generated at the photoelectric conversion unit, the second electrode being  (Fig. 4; Para 54; The second electrode group 155 elongates in the X direction;  as Fig 4 shown, that the second row of electrode group 155 are located below  photoelectric conversion unit 152 located in the first row ) provided along a second direction that intersects the first direction (Para 53; Outputs from the photoelectric conversion units 152 are read out via first and second electrode groups 154 and 155); and 
          an output unit (Fig. 1; Para 41; the image sensor driving circuit 124 A/D-converts an image signal read out from the image sensor 107, and outputs it to the CPU 121) that outputs a signal based upon the charge generated by the photoelectric conversion unit.
	However, none of the prior art discloses “a second electrode that outputs the charge generated at the photoelectric conversion unit, the second electrode being 
               Claims 2-7, 9-11 are allowed as being dependent from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
        Joei (2015/0311259 A1) cites image sensors or image pickup device that includes a first insulating layer over a semiconductor substrate. 
            A depression section is formed in the first insulating layer. The image pickup device 10 includes inorganic photoelectric conversion sections 11B and 11R (a second photoelectric conversion section) and an organic photoelectric conversion section 16 (a first photoelectric conversion section), which are laminated in a vertical direction (an optical path). The inorganic photoelectric conversion sections 11B and 11R are provided in the inside of the semiconductor substrate 11, and the
organic photoelectric conversion section 16 is provided on the surface S1 of the semiconductor substrate 11. The organic photoelectric conversion section 16 is provided between a pair of electrodes (an upper electrode 17 and a lower electrode 14a), and light enters the organic photoelectric conversion section 16 from one electrode (the upper electrode 17) side.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /XI WANG/           Primary Examiner, Art Unit 2696